Citation Nr: 0529519	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-34 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than July 1, 2001, 
for the reinstatement of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reinstated DIC benefits effective from 
July 1, 2001.  The case was subsequently transferred to the 
Wilmington, Delaware, VARO.  In August 2005, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  

The Board notes that in correspondence dated September 13, 
2003, the Waco VARO proposed termination of the appellant's 
DIC benefits based upon her relationship with H.M.F.  In 
correspondence dated in October 2003 the appellant requested 
a personal hearing on this issue and in her November 2003 VA 
Form 9 provided additional information concerning her 
relationship with H.M.F.  Although the appellate record does 
not indicate DIC benefits have been terminated, the matter is 
referred to the RO for any necessary action.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in August 1994.

2.  Service connection was established for the cause of the 
veteran's death by rating action in June 1995 and the 
appellant was notified that her claim for DIC benefits was 
approved in October 1995.

3.  In November 1995 the appellant notified VA of her 
marriage to H.M.F. on March 14, 1995.

4.  In correspondence received by VA on January 30, 2001, the 
appellant requested reinstatement of her DIC benefits and 
certified that her marriage to H.M.F. had been void.

5.  A June 2001 decree by a state court declared the 
appellant's "purported marriage" to H.M.F. void and of no 
effect.

6.  The appellant reported that she ceased living with H.M.F. 
in March 1999 and that they resumed living together in July 
2001 but not as husband and wife.


CONCLUSION OF LAW

An effective date from January 30, 2001, but no earlier, for 
the reinstatement of DIC benefits is warranted.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.50, 3.55, 
3.400(k) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court), however, 
has held that efforts to comply with the VCAA duties to 
assist and notify are not required when the interpretation of 
a statute is dispositive of the issue on appeal.  "The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation."  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004) 
(holding that VA is not required to meet the VCAA duties to 
notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  The undisputed facts in this case 
render the appellant ineligible for an effective date earlier 
than the date of receipt of her claim.  As the Board is 
granting the benefit sought on appeal, any failure to fully 
comply with the VCAA was not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA law states that, except as otherwise provided, the 
effective date for an adjudication and award of DIC benefits 
based on an original claim, a reopened claim, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  For an 
award of benefits based upon termination of the remarriage of 
a surviving spouse as a result of a void marriage the 
effective date shall be the date the parties ceased to 
cohabit or the date of receipt of the claim, whichever is the 
later.  38 U.S.C.A. § 5110(k); 38 C.F.R. § 3.400(v)(1).

Proof that a marriage was void should consist of a certified 
statement from the claimant setting forth the circumstances 
which rendered the marriage void, together with such other 
evidence as may be required for a determination.  38 C.F.R. 
§ 3.207(a) (2005).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a) (2005).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

When a request is made by any person claiming or applying 
for, or expressing an intent to claim or apply for benefits 
under VA law, VA will furnish the appropriate form.  
38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.150(a) (2005).  Furthermore, any communication or action, 
indicating an intent to apply for one or more benefits under 
laws administered by the VA from a claimant may be considered 
an informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. 
§ 3.155(a) (2005).

VA regulations provide that the remarriage of a "surviving 
spouse" shall not bar the furnishing of benefits to such 
surviving spouse if the marriage was void and that on or 
after October 1, 1998, the fact that a surviving spouse has 
lived with another person and has held himself or herself out 
openly to the public as the spouse of such other person will 
not bar the furnishing of DIC benefits to the surviving 
spouse if he or she ceases living with such other person and 
holding himself or herself out openly to the public as that 
person's spouse.  38 C.F.R. § 3.55(a)(1)(i), (6) (2005).

A "surviving spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j), who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse, and, except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the relevant facts are not in dispute.  The 
record shows the appellant was married to the veteran at the 
time of his death in August 1994.  Service connection was 
established for the cause of the veteran's death by rating 
action in June 1995 and the appellant was notified that her 
claim for DIC benefits was approved in October 1995.  In 
November 1995 the appellant notified VA of her marriage to 
H.M.F. on March 14, 1995.  VA records show that DIC benefit 
payments were subsequently terminated and that a partial 
waiver of overpayment was granted in March 1996. 

In correspondence received by VA on January 30, 2001, the 
appellant requested reinstatement of her DIC benefits and 
certified that her remarriage to H.M.F. had been void.  She 
stated, in essence, that his marriage to her had not been 
legal because his June 1992 marriage to T.S.C. had not been 
terminated.  She submitted an application for VA service 
connection compensation benefits that was received by VA on 
February 20, 2001.  A June 2001 decree by a state court 
declared the appellant's "purported marriage" to H.M.F. 
void and of no effect.  

In her May 2002 notice of disagreement the appellant asserted 
that reinstatement of her DIC benefits should be effective 
from March 14, 1995.  In her November 2003 VA Form 9 she 
reported that she ceased living with H.M.F. in March 1999 and 
that they resumed living together in July 2001 but not as 
husband and wife.  She reiterated her contentions, in 
essence, that retroactive payments were warranted from March 
1995 because her re-marriage had not been valid.

Based upon the evidence of record, the Board finds an 
effective date from January 30, 2001, for the reinstatement 
of the appellant's DIC benefits is warranted.  The issue of 
entitlement to reinstatement is not a matter in dispute in 
the present appeal.  Although the appellant reported that she 
"ceased to live together" with H.M.F. in March 1999 and did 
not hold herself out openly to be his spouse after that date, 
she did not submit her claim for reinstatement of DIC 
benefits until January 2001.  VA regulations specifically 
provide that an award of benefits based upon termination of 
the remarriage of a surviving spouse as a result of a void 
marriage the effective date shall be the date the parties 
ceased to cohabit or the date of receipt of the claim, 
whichever is the later.  38 C.F.R. § 3.400(v)(1).  The Board 
finds there is no basis under applicable VA law whereby 
retroactive benefits may be paid prior to the later of a 
cessation of cohabitation or a claim for VA benefits as a 
result of a void marriage.  Therefore, the effective date can 
be no earlier than January 30, 2001, for the reinstatement of 
DIC benefits.


ORDER

Entitlement to an effective date from January 30, 2001, but 
no earlier, for the reinstatement of DIC benefits is granted, 
subject to the regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


